BERDON, J.,
concurring. I agree with the result reached by the majority and its reasoning. Although the giving of a “Chip Smith” jury instruction has not been challenged by the defendant in this case; see footnote 6 of the majority opinion; I am troubled by the continued use of that powerful instruction, which urges jurors in the minority to listen to those in the majority.
As I stated in my dissent in State v. Beliveau, 237 Conn. 576, 598 n.1, 678 A.2d 924 (1996): “Jury instructions that encourage jurors to reach a verdict similar to the Chip Smith charge; State v. Smith, 49 Conn. 376, 386 (1881); like its federal counteipart, the Allen charge; Allen v. United States, 164 U.S. 492, 17 S. Ct. 154, 41 L. Ed. 528 (1896); have been criticized as inherently coercive in that they are unbalanced in favor of the majority position. People v. Gainer, 19 Cal. 3d 835, 566 P.2d 997, 139 Cal. Rptr. 861 (1977); Burnette v. State, 280 Md. 88, 371 A.2d 663 (1977); Kersey v. State, 525 S.W.2d 139 (Tenn. 1975); 75B Am. Jur. 2d 351, Trial § 1589 (1992). Many courts have abandoned Allen-type charges in favor of a standard instruction recommended by the American Bar Association, which provides:
*523“The verdict must represent the considered judgment of each juror. In order to return a verdict, it is necessary that each juror agree thereto. Your verdict must be unanimous.
“It is your duty, as jurors, to consult with one another and to deliberate with a view to reaching an agreement, if you do so without violence to individual judgment. Each of you must decide the case for yourself, but do so only after an impartial consideration of the evidence with your fellow jurors. In the course of your deliberations, do not hesitate to reexamine your own views and change your opinion if convinced it is erroneous. But do not surrender your honest conviction as to the weight or effect of evidence solely because of the opinion of your fellow jurors, for the mere purpose of returning a verdict. 75B Am. Jur. 2d, supra, 352-53.” (Internal quotation marks omitted.) In my view, Connecticut trial courts should utilize the instruction recommended by the American Bar Association.